Name: Commission Regulation (EEC) No 2769/82 of 15 October 1982 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community and amending Regulation (EEC) No 2182/77a
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 10 . 82 Official Journal of the European Communities No L 292/7 COMMISSION REGULATION (EEC) No 2769/82 of 15 October 1982 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community and amending Regulation (EEC) No 2182/77 the prices fixed by this Regulation are subject to adjustment in the case of those products ; Whereas it seems appropriate to waive the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 taking into account the administrative diffi ­ culties which the application of this rule raises in certain Member States ; Whereas, under Article 4 (2) of Council Regulation (EEC) No 1134/68 ("), the sums defined therein are paid on the basis of the conversion rate which obtained at the time when the operation or part thereof was carried out ; whereas Article 6 of the abovementioned Regulation defines the time when an operation is carried out as the date on which occurs the event defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned, as a result of which the amount involved in the operation becomes due and payable ; whereas, however, under the terms of Article 4 (3) of Regulation (EEC) No 878/77 excep ­ tions may be granted to the abovementioned provi ­ sions ; Whereas, in connection with sales under Regulation (EEC) No 2182/77, the provisions of Regulation (EEC) No 2173/79 for converting the selling price should be adopted in respect of the exchange applicable to the selling price and the security referred to in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 ; whereas Article 8 of Regulation (EEC) No 2182/77 should accordingly be amended ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (2), as last amended by Regulation (EEC) No 1668/82 (3), Whereas the application of intervention measures in respect of beef has created large stocks in certain Member States ; Whereas, in the present market situation, there are outlets for such meat for processing in the Commu ­ nity ; Whereas such sales should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (4), should also be governed by the rules laid down by Commission Regulation (EEC) No 1687/76 (5), as last amended by Regulation (EEC) No 1252/81 (6), and by those laid down by Commission Regulation (EEC) No 21 82/77 (7), as last amended by Regulation (EEC) No 2526/82 (s), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas Council Regulation (EEC) No 1055/77 (9) provides that, in the case of products stored by an intervention agency outside the territory of the Member State within whose jurisdiction it falls , a diffe ­ rent selling price from that for products stored on that territory may be fixed ; whereas Commission Regula ­ tion (EEC) No 1805/77 (10) fixed the method for calcu ­ lating the selling prices for such products ; whereas, to avoid all confusion , it should be expressly stated that HAS ADOPTED THIS REGULATION : Article 1 (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) OJ No L 106, 29 . 4 . 1977, p . 27 . (3) OJ No L 184, 29 . 6 . 1982, p . 19 . (*) OJ No L 251 , 5 . 10 . 1979, p . 12 . 5 OJ No L 190, 14 . 7 . 1976, p . 1 . 1 . During the period 18 to 29 October 1982, the following approximate quantities of beef products shall be put up for sale for processing within , the Commu ­ nity : 18 tonnes of boned beef held by the French intervention agency and bought in before 1 February 1982. (6) OJ No L 126, 12 . 5 . 1981 , p . 8 . O OJ No L 251 , 1 . 10 . 1977, p . 60 . (8) OJ No L 269 , 18 . 9 . 1982, p . 11 . (9) OJ No L 128 , 24 . 5 . 1977, p . 1 . ( 10) OJ No L 198, 5 . 8 . 1977, p . 19 . (") OJ No L 188 , 1 . 8 . 1968 , p . 1 . No L 292/8 Official Journal of the European Communities 16. 10 . 82 referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the applications to purchase of the purchasers whom he represents . 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. 2 . During the period 18 October to 19 November 1982, the following approximate quantities of beef products shall be put up for sale for processing within the Community :  2 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 July 1982 ;  1 500 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 July 1982 ;  1 500 tonnes of bone-in beef held by the United Kingdom intervention agency and bought in before 1 July 1982. 3 . The intervention agencies referred to in para ­ graph 1 shall sell first the meat which has been stored the longest. 4 . The prices, quality and quantities of this meat are set out in Annex I hereto. Article 3 The security provided for in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall be :  50 ECU per 100 kilograms for bone-in meat,  50 ECU per 100 kilograms for boned meat. 5 . The sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regula ­ tions (EEC) No 1687/76, (EEC) No 2182/77 and this Regulation . 6 . Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase applications shall not name the coldstore or stores where the products applied for are stored . 7 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto . Article 4 Article 8 of Regulation (EEC) No 2182/77 is hereby replaced by the following : 'Article 8 Article 2 The exchange rate to be applied to the selling price and the security referred to in Article 4 ( 1 ) shall be the representative rate in force on :  the day on which the application is deemed valid for consideration under Articles 3 and 4 of Regulation (EEC) No 2173/79 , where the selling price is fixed at a standard rate in advance,  the day on which the period for the submission of tenders expires, where, the selling price is fixed by tender.' 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regula ­ tion (EEC) No 2182/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; Article 5 (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased within the period This Regulation shall enter into force on 18 October 1982. 16 . 10 . 82 Official Journal of the European Communities No L 292/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 October 1982. For the Commission Poul DALSAGER Member of the Commission \ No L 292/ 10 Official Journal of the European Communities 16. 10 . 82 BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Medlemsstat Produkter Mitgliedstaat Erzeugnisse Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Member State Products Ã tat membre Produits Stato membro Prodotti Lid-Staat Produkten MÃ ¦ngde (tons) Salgspris (ECU/ 1 00 kg)(') Mengen (Tonnen) Verkaufspreise (ECU/100 kg)(') Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/100 Ã Ã ³Ã ) (') Quantities (tonnes) Selling prices (ECU/100 kg)(') QuantitÃ ©s (tonnes) Prix de vente (Ã cus/100 kg)(') QuantitÃ (tonnellate) Prezzi di vendita (ECU/100 kg) (') Hoeveelheid (ton) Verkoopprijzen (Ecu/ 1 00 kg)(') a) Udbenet kÃ ¸d (2)  Fleisch ohne Knochen (2) - Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã  (2)  Boned beef (2)  Viande dÃ ©sossÃ ©e (2)  Carni senza osso (2)  Vlees zonder been (J) France Caisse « B » (caparaÃ §on avec flanchet) | 18 I 190,00 b) Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã ® Ã ¬ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been Bundesrepublik Deutschland  Vorderviertel, auf 5 Rippen geschnitten, stammend von : Bullen 2 000 184,50 Italia  Quarti anteriori, taglio a Ã  costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 Vitelloni 2 761 . 685 175,50 169,20  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 Vitelloni 2 53 1 175,50 169,20 United Kingdom A. Great Britain  Forequarters, straight cut at 10th rib, from : Steers M, H 350 161,10  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers M, H 500 152,10 B. Northern Ireland  Forequarters, straight cut at 10th rib, from : Steers L/M, L/H, T 550 161,10  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers L/M, L/H, T 100 152,10 (') I tilfÃ ¦lde, hvor varer er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehÃ ¸rende, tilpasses disse priser i overens ­ stemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77 . (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Ã £Ã ­ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã  Ã ® Ã ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Ã ±Ã Ã Ã Ã ½ ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯Ã Ã ±Ã ¹ Ã ­Ã ºÃ Ã Ã  Ã Ã ¿Ã  Ã Ã Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã  Ã ÃÃ ¿Ã ¹Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã  Ã ¬Ã Ã ¼Ã Ã ´Ã ¹Ã ¿Ã  Ã Ã Ã ³Ã ±Ã ½Ã ¹ ­ Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã , Ã ¿Ã ¯ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¯Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 1805/77 . (') In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77. (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s confor ­ mÃ ©ment aux dispositions du rÃ ¨glement (CEE) n ° 1805/77. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n. 1805/77. (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. (2) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk . 1 , i forordning (EÃF) nr. 2173/79 . (2) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (2) Ot Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã ¹Ã Ã Ã Ã ¿Ã Ã ½ Ã ³Ã ¹Ã ¬ Ã ºÃ ±Ã ¸Ã ±Ã Ã  Ã ²Ã ¬Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¯Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã  Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹-3. 2173/79. (2) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. (2) Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79. (2) Il prezzo si intende netto in conformitÃ del disposto dell articolo 17, paragrafo 1 , del regolamento (CEE) n . 2173/79. (2) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . 16. 10 . 82 Official Journal of the European Communities No L 292/ 11 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of ' the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus FRANCE : ONIBEV Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 538 84 00 TÃ ©lex 260643 BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 11 ) 1 56 40 App. 772/702, Telex 04 11 56 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel. 49 57 283  49 59 261 Telex 64 003 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 West Mall Reading RC1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302